The Court
had . understood the rule as alleged by Mr. Jay ; that the stakeholder, who comes here rightfully and acts with good faith, is to have his bill dismissed, with costs out of the fund; which costs are eventually to fall on the party who is in the wrong. He said, that the case of Morgan’s being without the jurisdiction, might create some embarrassment, but he did not see that it could vary the general rule. He therefore, gave an order for costs to the complainant, payable out of the fund in court.